Citation Nr: 1334713	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  07-34 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a right hip disorder.  

3.  Entitlement to service connection for a left hip disorder.  

4.  Entitlement to service connection for a right leg (knee) disorder.  

5.  Entitlement to service connection for a left leg (knee) disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1972, including service in the Republic of Vietnam.  He had subsequent service in the United States Army National Guard.  

The procedural history as to the claims on appeal was summarized in a May 2013 Board decision/remand and will not be repeated here.  In that document, the current claims were remanded for additional evidentiary development.  They have now been returned for further appellate consideration.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran was treated on one occasion during service for acute low back strain.  His currently diagnosed degenerative joint disease (DJD) of the low back was first diagnosed many years after service and is not related to his inservice back complaints or any incidence of service.  

2.  Congenital anomalies of lumbarization, sacralization, and facet joint sclerosis, clearly and unmistakably preexisted the Veteran's active military service.  The clear and unmistakable (obvious or manifest) evidence demonstrates that his preexisting congenital anomalies did not increase in severity during his active military service.  

3.  A right hip disorder, mild rim sclerosis, did not have its clinical onset during service or for many years thereafter, nor is the condition otherwise related causally or etiologically to service, to include as secondary to service-connected buttock scarring.  

4.  A preponderance of the evidence fails to establish the presence of a left hip disorder.  

5. A right knee disorder, post surgical residuals of anterior cruciate ligament (ACL) tear with arthritic changes, did not have its onset during the Veteran's active service or (as an arthritic disease process) was not manifest a compensable degree within one year following separation from service, and is not otherwise shown to be etiologically related to active service, to include as secondary to service-connected buttock scarring.   

6.  A preponderance of the evidence fails to establish the presence of a left leg (knee) disorder.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder, DJD of the low back, was not incurred or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).  

2.  A chronic low back disorder, congenital anomalies of lumbarization, sacralization, and facet joint sclerosis, that pre-existed the Veteran's active service was not aggravated by his periods of active service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2012).  

3.  A chronic right hip disorder, mild rim sclerosis, was not incurred or aggravated during service, nor is such secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).  

4.  A chronic left hip disorder was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).  

5.  A chronic right leg (knee) disorder, residuals of post surgical ACL tear repair with mild arthritic changes, was not incurred or aggravated during service and is not secondary to a service-connected disability, and arthritic changes may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).   

6.  A chronic left leg (knee) disorder was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in April 2005, March 2006, May 2008 and January 2012) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2006 and May 2008 letters mentioned above.  

The Veteran was afforded a VA examination in June 2013 which addressed the medical questions raised as to each of the service connection claims on appeal.  The examination which included sections devoted to the lower back, hips, and legs was thorough in nature and adequate for the purposes of deciding the current claims.  The report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); and Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Where there is a chronic disease, as identified in 38 C.F.R. § 3.309(a), shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as degenerative/arthritic changes to a degree of 10 percent or more within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Presumption of Soundness/Aggravation of Preexisting Disability

For purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2012).  

Service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  When no pre-existing medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97, Monroe, 4 Vet. App. at 515.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  

Accordingly, [o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.   "Both the plain language and legislative history of section 1111 make clear that the presumption of soundness can only be rebutted by clear and unmistakable evidence both that a condition existed prior to service and that it was not aggravated by service."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 2003); see generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003).  

The term "clear and unmistakable" means obvious or manifest.  Cotant, supra.  The word "unmistakable" means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (stating that "clear and unmistakable error" means an error that is undebatable); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.").  

The Court has stated that the standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable .... [and] the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service.  Cotant, supra, citing Vanerson, supra.  

If a disability is found to have pre-existed service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306(a) (2012).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a corollary to the Secretary's definition of "disability" in 38 C.F.R. § 4.1 is that an increase in disability must consist of worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  The Federal Circuit stated: "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a . . . veteran to establish an increase in disability."  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994) (The Federal Circuit held that 38 U.S.C.A. § 1153 requires some increase in the severity of the pre-existing condition causally related to military service).   

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306(b) (2012).  


A Low Back Disorder

The Veteran was provided with an examination of his low back condition in January 2010.  After examining the Veteran, the examiner found that it was less likely than not that the Veteran's low back condition was related to his military service.  As a rationale for this opinion, the examiner stated that there was no evidence that the Veteran complained of back pain "other than [a] mention in 2005 electronic records of chronic back pain."  This observation is not consistent with the other medical evidence of record.  For example, a June 1994 radiographic report indicated that the Veteran had degenerative disc disease and mild lumbar scoliosis.  Similarly, a July 1994 medical record indicated that the Veteran wore a back brace and a TENS unit to manage his back pain.  The Board again remanded the claim in May 2013 for additional VA examination in order to obtain an additional etiological opinion.  

When examined by VA in June 2013, the examiner noted that the claims file was reviewed.  This included VA treatment records dated from 2003 through 2013.  After review of the file and examination of the Veteran, she ultimately opined that the it was less likely than not that the claimed back condition was secondary to any events or conditions of military service and less likely than not that there was any aggravation of the condition by any events or conditions of military service.  

For rationale, she noted that there was documentation in the STRs of one incidence of lumbar strain (1972) that resolved without further mention.  The Veteran's separation history and physical was silent for chronic back problems.  Post service, there was a 1994 X-ray study that referenced mild degenerative disc disease and scoliosis.  She added that this was too remote from military service to be considered service-related, especially since it was noted that degenerative disc disease was often a sequalae of congenital scoliosis, especially so in view of the Veteran's history of many many years of physical labor.  She also referred to an April 2010 X-ray which showed congenital anomalies of lumbarization, sacralization, facet joint sclerosis, and degenerative disease, all of which represented expected sequalae of the Veteran's congenital spine disorder.  There was no medical evident that there was any unexpected progression or aggravation of the back condition by service.  

The Board has reviewed the claims file in detail and has considered all pertinent evidence to include that summarized above.  The facts indicate that the Veteran had acute low back strain during service which resolved.  No chronic low back disorder was noted during service, to include at separation, or until many years thereafter.  There is no medical report associating this condition to service.  

Moreover, a congenital low back disorder, not noted during service, was also diagnosed post service.  Thus, the presumption of soundness attaches with respect to the state of his low back at the time of his admission for active duty and can only be rebutted by clear and unmistakable evidence that the condition both preexisted his entry into active duty during service and was not aggravated (which is to say permanently worsened beyond its natural progression) therein.  For the reasons set forth below, the Board finds that the presumption of soundness has been rebutted by clear and unmistakable evidence that the Veteran's congenital anomalies of lumbarization, sacralization and facet joint sclerosis of the low back preexisted service; and that clear and unmistakable evidence shows that such preexisting condition was not aggravated by service.  

The clinical evidence clearly establishes that anomalies of lumbarization, sacralization and facet joint sclerosis are developmental defects.  Such was stated by the VA examiner in 2013 in no uncertain terms.  As discussed above, congenital or development "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  See 38 C.F.R. § 3.303(c) (2012).  Review of the claims file reflects that scoliosis of the lumbar spine was first noted in 1994, again in 2010, and in 2013.  And, as explained by the 2013 VA examiner, this is a congenital defect.  

Turning to the second prong of the presumption of soundness, which is the presumption of aggravation, the Board notes that the 2013 examiner specifically found that there was no medical evidence showing any unexpected progression or aggravation of the back condition by service.  Following the one instance of acute back strain during service, there are no subsequent records of treatment for thoracolumbar spine symptoms for the remainder of his active duty, and it was not until many years after service before additional low back complaints were noted.  Subsequent treatment and the 2013 examination report and the medical expert opinion collectively indicate that the Veteran's congenital low back anomalies were quiescent throughout his active service.  Thus, even if the Veteran's low back anomalies were considered a developmental disease, which would allow for service connection, the evidence of record clearly and unmistakably establishes that the condition did not increase in severity during his active service.  Service connection for that aspect of his claim relating to congenital anomalies of the lumbar spine is therefore denied.  

As already noted, with regards to lumbar spine degenerative changes, the Board notes that this disability was not noted in service.  Degenerative disc disease was not clinically demonstrated as being present any earlier than June 1994, when VA spine X-rays establish the presence of such.  As a diagnosis of lumbar spine arthritis confirmed by X-ray was not demonstrated until well after one year following his separation from active duty, the Veteran may not be allowed service connection for this disability on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  There is also no competent medical opinion that links the Veteran's current arthritis of the lumbar spine to his active service.  The aspect of his back disability claim that seeks VA compensation for arthritis of his lumbar spine must therefore be denied.  

Bilateral Disorders of the Hips and Legs (Knees)

With respect to the Veteran's claims for service connection for bilateral hip disabilities and bilateral leg (knee) disabilities, review of the STRs is negative for report of complaints or diagnoses associated with the hip or lower extremities.  Post service private records show that the Veteran underwent ACL reconstruction surgery in 2000 following a work injury to the right knee.  Documents of record show that he received Workmen's Compensation as a result of this injury.  

The Veteran was provided with an examination of hip and leg conditions in January 2012.  The examiner indicated that the Veteran had shrapnel wounds to both buttocks, and the examiner opined that the Veteran's right and left hip conditions were at least as likely as not related to a "gunshot wound."  The examiner did not, however, provide a diagnosis of the Veteran's hip disabilities, and the examination report suggests that the "hip condition" that the examiner was referencing was the Veteran's already-service-connected hip (buttock) scarring.  

In September 2012, upon review of this examination report, the AMC noted this deficiency, observing that the January 2012 examiner did not actually provide a diagnosis of the Veteran's condition.  The AMC returned the examination and requested that the examiner indicate the current diagnosis associated with the Veteran's bilateral hips.  In October 2012, a different VA clinician provided a supplemental opinion in response to the AMC's September 2012 request.  In that supplemental opinion, a VA clinician noted that there was conflicting medical evidence presented in the January 2012 examination, and the clinician then attempted to clarify the January 2012 examiner's findings, but the clinician did not herself examine the Veteran, and the Board found that the conclusions of this examiner were speculative in nature.  Thus, as noted in the Board's May 2013 remand decision, the Veteran was to be provided with an additional examination of his hips and legs to determine the nature and etiology of any hip or leg conditions.  

At the June 2013 examination, the examiner noted that the claims file was reviewed, to include VA treatment records from 2003 through 2013.  The Veteran related that he had a shrapnel wound to the right buttock during service in 1972 that became infected and required incision and drainage.  It then healed with a resultant right buttock scar.  (Service connection is in effect for this scar.)  He said that the scar had not changed and was not problematic and had not affected him in any functional way.  He said that he did not have any other problems with his hips and did not wish to claim any such conditions for service connection.  (The Board notes that no specific written withdrawal of these claims is of record.)  

On exam of the hips, it was noted that a January 2012 X-ray of the hips showed right hip mild rim sclerosis which, the examiner noted, was not an unexpected or pathologic finding in a 62 year old male who had performed physical labor for his adult life.  The examiner found no pathologic conditions or functional deficits of the right hip relative to the right buttock scar and she found no condition or problem with the left hip (or left leg) at all.  She did note, however, that the Veteran was seen in June 2006 for complaints of pain in the hands, knees, and hips for years with a known medical history of rheumatoid arthritis and gout which were unrelated to service.  

The examiner further opined that current right knee manifestations were less likely than not secondary to or the result of any event or condition of service.  Moreover, such was not related to any other service-connected condition.  For rationale, she noted that the Veteran himself gave a history that included a work injury to the right knee in 1999.  She added that there was no medical evidence that this injury had any relationship to service or service-related conditions.  Moreover, the right knee condition and injury were covered by Workman's Compensation, to include a final disability settlement.  The Board notes that review of the record corroborates the examiner's assertions as to the post service work injury to the right knee.  

And, as already noted, there is no medical evidence that a left leg (knee) disorder is present.  

Initially, as to the claims for service connection for left hip and left leg (knee) disorders, the Board has reviewed the claims file in detail and has considered all pertinent evidence to include that summarized above.  Although the Veteran reported the presence of left hip and left leg disorders, there are no current diagnoses of such.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Disability means "impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, or other physical or mental defect.").  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, no such left hip and left leg (knee) conditions are noted.  

As to the right hip mild rim sclerosis, there was no report of a right hip problem during service and no chronic right hip condition was indicated.  The initial report of this condition was in 2012, and the VA examiner noted that this was not an unexpected or pathologic finding in a man of the Veteran's age.  She also noted that this condition was associated with a history of physical labor which was the case here.  Finally, she noted that the Veteran's right hip condition was unrelated to his buttock scar.  

Clearly, the VA examiner's findings do not support the Veteran's claim for service connection for a right hip disorder, and the Board finds her report, with the opinion as summarized above, to be the most probative evidence as to the etiology of the Veteran's right hip sclerosis.  Her opinion is based on a review of the Veteran's complete medical records and examination of the Veteran.  Thus, it takes into account all medical evidence (in favor and against the claim), and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  

As to the right knee, no such condition was noted during service or post service until after injury to the knee at work in 1999.  Clearly, the 2000 right knee ACL reconstruction resulted because of this injury and was in no way related to active service.  This fact is corroborated by the Veteran's own statements in 2013, as well as by the 2013 VA examiner's report.  

Final Considerations as to All Claims

Consideration has again been given to the Veteran's lay assertions that his low back disorder and disorders of the hips and legs (knees) are etiologically related to his active service.  However, the Board again finds that the Veteran lacks the competence to relate a history of self-perceived symptomatology (i.e., pain) and provide opinions on some medical issues, the specific matter here (chronic disorders of the low back, hips and legs) - as a diagnosed clinical entity - had their onset in, or were aggravated by his active service duty.  Any assertion of continuity of symptomatology is also unpersuasive as the post service records make no reference to any complaints of back, hip, or leg (knee) pain until many years after service.  As he was seen by VA in the 1970s and 1980s for other medical conditions, it stands to reason that he would have reported low back, hip, or leg (knee) symptomatology if such had been experienced.  

In view of the foregoing discussion, the Board must deny the Veteran's appeals for service connection for a chronic lumbar spine disorder and for disorders of the hips and legs (knees) the preponderance of the evidence is against allowing these claims.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102 (2012); Gilbert, supra.  


ORDER

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for a right hip disorder is denied.  

Entitlement to service connection for a left hip disorder is denied.  

Entitlement to service connection for a right leg (knee) disorder is denied.  

Entitlement to service connection for a left leg (knee) disorder is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


